 


110 HJ 50 IH: Expressing the sense of Congress regarding the contribution of the USO to the morale and welfare of the members of the Armed Forces and their families.
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 50 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2007 
Mr. Miller of Florida introduced the following joint resolution; which was referred to the Committee on Armed Services 
 
JOINT RESOLUTION 
Expressing the sense of Congress regarding the contribution of the USO to the morale and welfare of the members of the Armed Forces and their families. 
 
 
Whereas the United Services Organization, known as the USO, is celebrating its 67th anniversary of dedicated service; 
Whereas the USO is the only nonprofit, charitable corporation chartered by Congress and endorsed by the President and the Department of Defense to deliver aid and comfort to the members of the Armed Forces; 
Whereas the USO operates 124 centers and 6 mobile canteens around the world that provide support to servicemen and servicewomen and their families who visit the facilities more than 5,000,000 times per year; 
Whereas the USO relies on more than 12,000 volunteers providing approximately 450,000 hours of service a year, in peacetime or in conflict; 
Whereas Congress recognizes that the USO is critical to the success of the Nation’s military mission, by providing the only reliable private connection directly supporting the morale, welfare, and recreational needs of the American military; and 
Whereas this crucial link to the military is made possible through the generous contributions of more than 1,000,000 American citizens and score of corporations: Now, therefore, be it 
 
That Congress hereby extends its gratitude to the United Services Organization on its 67th anniversary, and recognizes that its hard work supporting the members of the Armed Forces is critical to the success and mission of the Armed Forces. 
 
